1   This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
 2   Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
 3   opinions.   Please also note that this electronic memorandum opinion may contain
 4   computer-generated errors or other deviations from the official paper version filed by the Court of
 5   Appeals and does not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JANELL L. MONTANO, n/k/a
 8 JANELL L. GRIEGO,

 9          Petitioner-Appellee,

10 v.                                                                            No. 34,225

11 DANNY D. HOWES,

12          Respondent-Appellant.


13 APPEAL FROM THE DISTRICT COURT OF McKINLEY COUNTY
14 Grant L. Foutz, District Judge

15 Advocate Law Center, P.A.
16 Bobbie P. Franklin
17 Gallup, NM

18 for Petitioner-Appellee

19 William G. Stripp
20 Ramah, NM

21 for Respondent-Appellant


22                                 MEMORANDUM OPINION

23 BUSTAMANTE, Judge.
 1   {1}   Respondent appeals from orders and judgments by which he was held in

 2 contempt and required to pay child support arrears. We previously issued a notice of

 3 proposed summary disposition in which we proposed to affirm. Respondent has filed

 4 a memorandum in opposition. After due consideration, we remain unpersuaded by

 5 Respondent’s assertions of error. We therefore affirm.

 6   {2}   In his docketing statement Respondent challenged the validity of the 1997 order

 7 by which he was originally required to pay child support. [DS 6] We proposed to

 8 summarily reject the argument. [CN 3-4] The memorandum in opposition contains

 9 nothing that is responsive. [MIO 2-4] The issue is therefore deemed abandoned. See

10 generally State v. Johnson, 1988-NMCA-029, ¶ 8, 107 N.M. 356, 758 P.2d 306

11 (observing that where a memorandum in opposition does not respond to our proposed

12 summary disposition with respect to an issue, that issue is deemed abandoned).

13   {3}   Respondent challenges the award of attorney fees to Petitioner, on grounds that

14 counsel for Petitioner should have been disqualified as a consequence of the law

15 firm’s representation of him many years ago. [MIO 2-3] In our notice of proposed

16 summary disposition we observed that none of the rules of professional conduct upon

17 which Respondent has relied would render disqualification mandatory. [CN 2-3] The

18 memorandum in opposition contains neither further argument relative to any of the

19 rules, nor citation to any other authority. Instead, Respondent simply reiterates his



                                              2
 1 belief that the representation was improper based on the firm’s past representation of

 2 him, as well as the district court judge’s former association with counsel for Petitioner.

 3 [MIO 2-4] Given the absence of supporting legal analysis and authority, we adhere to

 4 our initial assessment. See generally City of Eunice v. N.M. Taxation & Revenue

 5 Dep’t, 2014-NMCA-085, ¶ 17, 331 P.3d 986 (“Where a party cites no authority to

 6 support an argument, we may assume no such authority exists”); Corona v. Corona,

 7 2014-NMCA-071, ¶ 26, 329 P.3d 701 (“The appellate court presumes that the district

 8 court is correct, and the burden is on the appellant to clearly demonstrate that the

 9 district court erred.”).

10   {4}   Accordingly, for the reasons stated above and in the notice of proposed

11 summary disposition, we affirm.

12   {5}   IT IS SO ORDERED.

13

14                                      _______________________________________
15                                      MICHAEL D. BUSTAMANTE, Judge

16 WE CONCUR:


17
18 MICHAEL E. VIGIL, Chief Judge


19
20 J. MILES HANISEE, Judge

                                               3